               Case 17-21240-LMI         Doc 95      Filed 08/04/21      Page 1 of 3


                       UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION

IN RE:
                                                     CASE NO.: 17-21240-LMI
MARIO GODEFOY                                        CHAPTER: 13
and GISELDA DURAN MARTINEZ
aka GISELDA DURAN
aka GISELDA DURAN-MARTINEZ
aka GISELDA GODEFOY

      DEBTORS.
__________________________/
          OBJECTION TO DEBTOR’S FIFTH MODIFIED CHAPTER 13 PLAN

       Select Portfolio Servicing, Inc., (the “Creditor”) by and through its undersigned
attorney, hereby objects to the Debtor’s Fifth Modified Chapter 13 Plan (the “Plan”) [DE #92];
and in support respectfully states the following grounds:
   1) The Creditor holds a lien on the following property: 15616 SW 62nd Terrace Miami, FL
       33193 (Loan No. 5203) (the “Subject Property”).
   2) Creditor filed a Proof of Claim #4 (the “Claim”). The Claim reflects a total secured
       amount of $378,138.00, a total secured arrearage in the amount of $27,184.21, and an
       ongoing post-petition payment of $1,117.56.
   3) On July 15, 2021, the Debtor filed a Fifth Modified Plan [DE #92] proposing to pay
       $27,184.21 for prepetition arrearages and an ongoing, monthly payment of $1,234.10
       Month 1 through 44, and $1,443.04 Month 45 through 60.
   4) Based on the foregoing; Creditor objects to the proposed Plan treatment as the proposed
       ongoing, monthly payments are not consistent with Creditor’s Proof of Claim and
       Notices of Payment Changes that have be filed with the Court.
   5) Creditor’s claim should be treated as fully-secured and cured pursuant to the Creditor’s
       POC and Payment Changes.




                                 (this space intentionally left blank)




ALAW FILE NO. 19-022868
              Case 17-21240-LMI        Doc 95    Filed 08/04/21    Page 2 of 3


   6) Creditor reserves the right to amend this Objection.


       WHEREFORE, Select Portfolio Servicing, Inc. respectfully requests the Court enter an
Order denying the Debtor’s Fifth Modified Chapter 13 Plan and for such other and further relief
as the Court deems appropriate.




                                                     /s/ Scott C. Lewis, Esq.
                                                     Scott C. Lewis, Esq.
                                                     FBN 112064
                                                     813-221-4743 ext. 2603
                                                     Albertelli Law
                                                     Attorney for Secured Creditor
                                                     PO Box 23028
                                                     Tampa, FL 33623
                                                     Facsimile: (813) 221-9171
                                                     bkfl@albertellilaw.com




ALAW FILE NO. 19-022868
              Case 17-21240-LMI   Doc 95    Filed 08/04/21   Page 3 of 3


                               CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 4th day of August, 2021, I served a copy of the
foregoing upon:

SERVICE LIST

Mario Godefoy
15616 SW 62 Terrace
Miami, FL 33193-2582

Giselda Duran Martinez
15616 SW 62 Terrace
Miami, FL 33193-2582

Robert Sanchez, Esq
355 W 49 St.
Hialeah, FL 33012

Nancy K. Neidich
www.ch13miami.com
POB 279806
Miramar, FL 33027

Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130




                                               /s/ Scott C. Lewis, Esq.
                                               Scott C. Lewis, Esq.
                                               FBN 112064
                                               813-221-4743 ext. 2603
                                               Albertelli Law
                                               Attorney for Secured Creditor
                                               PO Box 23028
                                               Tampa, FL 33623
                                               Facsimile: (813) 221-9171
                                               bkfl@albertellilaw.com




ALAW FILE NO. 19-022868
